DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim (s)
Claims 1-16 have been examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.
Claim(s) 1, 3-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc. Quade et al. (US. 20020042762A1) in view of Blackburn (US. 20140074283A1 and further in view of Pinsonneault (US.8626529B1). 

With respect to claim 1, Mc Quade teaches a method for controlling the transfer of a controlled substance via a network of distributors, the method comprising the steps of: 
providing a computer-implemented data repository for receiving and communicating information, wherein the information includes governing body data (‘762; Para 0073: FDA and DEA regulation), controlled substance distributor data, and controlled substance recipient data;
 providing a governing body to approve distributors to form a network of distributors (‘762; Para 0050: by treating each rep/rep ID as a roaming virtual inventory, pharmaceutical clients and representatives are able to know with certainty exactly what a representative inventory should be. This simple fact is most impressive if one considers that such control was never before possible, prompting PDMA to require physical inventories be performed by an independent source to verify a representative's inventory at least annually. Several pharmaceutical companies have adopted a quarterly approach to audits and inventories in an effort to better deter theft and diversion, as well as to simply improve the validity of sample inventory data.); 
communicating governing body data including a distinct distributor program identification number for each approved distributor of the network of distributors to the computer-implemented data repository (‘762; Para 0073: PDMA, FDA as governing body; Para 0074: By presenting disbursement information to the System at the time of each transaction, greater control over the transaction is possible. By providing details of the sample disbursement at the time of the transaction, the System not only verifies that samples are being distributed to a licensed, valid practitioner, but provides back an authorization code to the representative upon successful completion of the application of these and other business rules. This authorization code denotes the successful completion of the disbursement, as well as the successful incorporation of that record into the System transaction history, and includes updates to the representative virtual inventory. The real time authorization process flows is shown in FIG. 4.); 
communicating controlled substance distributor data to the computer- implemented data repository, wherein the controlled substance distributor data includes: distributor administrator data for each approved distributor (‘762; Para 0074: disbursement information to the System at the time of each transaction, greater control over the transaction is possible. By providing details of the sample disbursement at the time of the transaction, the System not only verifies that samples are being distributed to a licensed, valid practitioner, but provides back an authorization code to the representative upon successful completion of the application of these and other business rules. This authorization code denotes the successful completion of the disbursement, as well as the successful incorporation of that record into the System transaction history, and includes updates to the representative virtual inventory. The real time authorization process flows is shown in FIG. 4.),
 wherein the distributor administrator data includes an administrator program identification number and administrator biometric data; and distributor individual data from at least one authorized individual associated with each approved distributor (‘762; Para 0074: disbursement information to the System at the time of each transaction, greater control over the transaction is possible. By providing details of the sample disbursement at the time of the transaction, the System not only verifies that samples are being distributed to a licensed, valid practitioner, but provides back an authorization code to the representative upon successful completion of the application of these and other business rules. This authorization code denotes the successful completion of the disbursement, as well as the successful incorporation of that record into the System transaction history, and includes updates to the representative virtual inventory. The real time authorization process flows is shown in FIG. 4.), 
wherein the distributor individual data includes a stored authorized distributor individual identification number and stored authorized distributor individual biometric data (‘762; Para 0024: unique identifier; Para 0101: license number); 
confirming the identity of the authorized individual associated with a distributor by comparing the authorized distributor individual identification number and authorized distributor individual biometric data with the stored authorized distributor individual identification number and stored authorized distributor individual biometric data corresponding to the authorized individual associated with a distributor (762; Para 0074: disbursement information to the System at the time of each transaction, greater control over the transaction is possible. By providing details of the sample disbursement at the time of the transaction, the System not only verifies that samples are being distributed to a licensed, valid practitioner, but provides back an authorization code to the representative upon successful completion of the application of these and other business rules. This authorization code denotes the successful completion of the disbursement, as well as the successful incorporation of that record into the System transaction history, and includes updates to the representative virtual inventory); 

Blackburn teaches 
communicating controlled substance recipient data to the computer-implemented data repository, wherein the controlled substance recipient data includes: 
a stored recipient program identification number and stored recipient biometric data from at least one recipient (‘283; Para 0046: The output device 103 may externally display information to users of the tamper-resistant apparatus 100. Information displayed may include the apparatus's identification number, a user ID number, prescribing health care professional information, the name of the contents within the apparatus such as a drug name, dosage strength, the quantity of the contents stored within the apparatus, the size of the contents stored within the apparatus, the expiration date of the contents, the dosing schedule or rate of content administration, a countdown timer until the next dose, administrative user contact information such as doctors, dentists, physical therapists, pharmacists, and nurse. Recipients or users of apparatus 100 may include humans, animals such dogs, cats, pigs, horses, cows, sheep, any other mammal, fish, reptiles or any other genus or species which may benefit from the use of a controlled substance. Embodiments of intended recipients may include the person or animal who has been prescribed the controlled substance, or any individual who is authorized to receive the controlled substance on the recipient's behalf for the purpose of ensuring proper administration.; Para 0047: Display information may be sorted by a user number or may be accessed by inputting a password, passcode or another form of identifiable user input such as thumbprint, facial scan, retinal scan, biometric data, touch screen hand gestures or any other method which may be used to identify a specific individual. In some embodiments, the patient information and user input may be displayed directly on the display); 
a controlled substance amount limit, wherein the amount limit is a total quantity of the controlled substance the recipient may receive during a predetermined time interval (‘283; Para 0046: he name of the contents within the apparatus such as a drug name, dosage strength, the quantity of the contents stored within the apparatus, the size of the contents stored within the apparatus, the expiration date of the contents, the dosing schedule or rate of content administration, a countdown timer until the next dose, administrative user contact information such as doctors, dentists, physical therapists, pharmacists, and nurses); and 
a controlled substance total, wherein the substance total is a total amount of the controlled substance the recipient has already purchased during the time interval (‘283; Para 0043: facilitating a prescribed dosage in a determined interval); 

executing a controlled substance transaction for an amount of the controlled substance (‘283; Para 0054: data transmitted to and from the apparatus may include information about the contents of the apparatus, the time that controlled substances were dispensed, the time that controlled substance was received, the amount of controlled substance remaining, information about refilling the apparatus, prescription information, contraindication information, attempts at unauthorized access to the apparatus, damage to the apparatus, or location of the apparatus), wherein the transaction includes: 
providing a controlled substance transaction system for executing services related to the exchange of the controlled substance, the controlled substance transaction system including a first barrier and a second barrier, wherein the first barrier is unlocked upon confirmation of the identity of an authorized individual associated with a distributor (‘283; Para 0055: he external computing device may send signals to the apparatus such as programming user information, validating user inputs, locking and unlocking apparatus. In another example, an administrative user such as a doctor or pharmacist may have a master program loaded on an external computing device which can communicate with the apparatus and program it. ) and wherein the second barrier is unlocked upon confirmation of an identity of a recipient (‘283; Para 0082: the unique ID may also be correlated to a particular user being authorized to access the contents of the apparatus 100. Embodiments of locking mechanisms may be unlocked directly or remotely, construed as recipient authorization); 
entering an authorized distributor individual identification number and authorized distributor individual biometric data of the authorized individual associated with a distributor (‘283; Para 0055); 
unlocking the first barrier of the controlled substance transaction system if the authorized distributor individual identification number and authorized distributor individual biometric data match the stored authorized distributor individual identification number and stored authorized distributor individual biometric data corresponding to the authorized individual associated with a distributor (‘283; Para 0086: The tamper-resistant drug-delivery regulation apparatus 100 may be provided with a unique device identification number or a user ID number which can be correlated to specific users. Hence, authorized personnel may be able to determine the unique identity of the device and match the device to the specifically correlated user to make sure the proper user is associated with the device. Such an identification-based correlation can act as a check against possible mistakes by pharmacists in accidentally switching similar-looking devices or prevent non-administrative users from falsely associating themselves with a device in hopes of obtaining drugs.);
 entering a first recipient program identification number and a first recipient biometric data of the recipient (‘283; Para 0046: user identification number); 
confirming the identity of the recipient by comparing the first recipient program identification number and the first recipient biometric data with the stored recipient program identification number and stored biometric data corresponding to the recipient (‘283; Para 0038:  An authorized user may include a patient who may be allowed to access the contents of the apparatus at a prescribed point in time); 
unlocking the second barrier of the controlled substance transaction system if the first recipient program identification number and the first recipient biometric data match the stored recipient program identification number and the stored recipient biometric data corresponding to the recipient (‘283; Para 0086: The tamper-resistant drug-delivery regulation apparatus 100 may be provided with a unique device identification number or a user ID number which can be correlated to specific users. Hence, authorized personnel may be able to determine the unique identity of the device and match the device to the specifically correlated user to make sure the proper user is associated with the device. Such an identification-based correlation can act as a check against possible mistakes by pharmacists in accidentally switching similar-looking devices or prevent non-administrative users from falsely associating themselves with a device in hopes of obtaining drugs.); 
entering a requested amount of the controlled substance (‘283; Para 0076:  a user may verify the number of remaining doses by entering an input programmed to display how many pills are left and how much time is left until the next pill.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of McQuade with the technique of eceiving, dispensing, and regulating controlled substances of Blackburn and the motivation is to provide the recipient identification to qualify the transaction of the controlled substance

Pinsonneault teaches 
comparing a sum of the controlled substance total and the requested amount of the controlled substance with the controlled substance amount limit (‘529; Abstract: based at least in part upon information included in the routed healthcare claim transactions and adjudicated replies, an amount of a product dispensed by the healthcare provider may be determined by the service provider system. The determined dispensed amount may be compared to a purchased amount of the product); and 
transferring the requested amount of the controlled substance to the recipient if the sum is less than or equal to the controlled substance amount limit or rejecting the requested amount of the controlled substance to the recipient if the sum is not less than or equal to the controlled substance amount limit (‘529; Col. 20, lines 24-42: The REMS adherence module 180 may then process the information in order to determine increments and/or decrements of a total dispensed amount by the healthcare provider and/or a product inventory. In yet other embodiments, a copy of the healthcare transaction 202 and/or the adjudicated response 206 may be communicated to the REMS adherence module 180 for processing in order to maintain and/or deter mine a total dispensed amount of a product associated with the healthcare transaction); 
updating the controlled substance total in the computer-implemented data repository in view of the controlled substance transaction (‘529; Col. 19, lines 62-67: Based at least in part upon the processing of the healthcare transaction 202 and/or the adjudicated response 206 by the transaction processing module 142, the transaction process ing module 142 may communicate inventory update informa tion 208 and/or other information to the REMS adherence module 180); and 
recording the controlled substance transaction in the computer-implemented data repository (‘529; Col. 9, lines 8-11: the data files 134 may store healthcare transaction records associated with communications received from various healthcare provider computers 102 and/or various claims processor computers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of McQuade/Blackburn with the technique of identifying risk evaluation and mitigation strategies (REMS) compliance of Pinsonneault and the motivation is to compare the request amount and transaction amount of controlled substance to qualify the transaction of the controlled substance

Claims 12 and 16 are rejected as the same reason with claim 1

With respect to claim 3, the combined art teaches the method of Claim 1 wherein the step of executing a controlled substance transaction further includes the step of enrolling the recipient by generating the first recipient program identification number and the first recipient biometric data and communicating the first recipient program identification number and the first recipient biometric data to the computer-implemented data repository. (‘283; Para 0046)  

With respect to claim 4, the combined art teaches the method of Claim 3 wherein the step of enrolling the recipient further includes generating a unique recipient card with an expiration date and communicating the expiration date and unique recipient card type to the computer-implemented data repository (‘283; Para 0050: swipe card).  

With respect to claim 5, the combined art teaches the method of Claim 1 wherein the controlled substance recipient data further includes a unique recipient card with an expiration date (‘283; Para 0046).  

With respect to claim 6, the combined art teaches the method of Claim 1 wherein the method further includes the step of allowing for return to the distributor of the controlled substance and updating the controlled substance total in the computer-implemented data repository in view of the return of controlled substance (‘529; Col. 19, lines 62-67).  

With respect to claim 7, the combined art teaches the method of Claim 1 wherein the method further includes the step of allowing for tracking of transfer of the controlled substance among distributors between the network of distributors (‘283; Para 0076).  

With respect to claim 8, the combined art teaches the method of Claim 1 wherein the method further includes the step of allowing for tracking of receipt of the controlled substance between distributors within the network of distributors (‘283; Para 0037).  

With respect to claim 9, the combined art teaches the method of Claim 1 wherein the method further includes the step of allowing for tracking of shrinkage of the controlled substance between distributors within the network of distributors.  

With respect to claim 10, the combined art teaches the method of Claim 1 wherein the method further includes the step of allowing for tracking of waste of the controlled substance (‘283; Para 0075).  

With respect to claim 11, the combined art teaches the method of Claim 1 wherein the computer-implemented data repository includes the controlled substance transaction system (‘283; Para 0077).  

With respect to claim 14, the combined art teaches the method of Claim 12 wherein the step of executing a controlled substance transaction further includes the step of enrolling the candidate recipient by generating the fourth program identification number and the fourth biometric data and communicating the fourth identification number and the fourth biometric data to the computer-implemented data repository (‘283; Para 0046).  

With respect to claim 15, the combined art teaches the method of Claim14 wherein the step of enrolling the candidate recipient further includes generating a unique recipient card with an expiration date and communicating the expiration date and unique recipient card type to the computer- implemented data repository( 283; Para 0050: swipe card.) . 

Claim(s) 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mc. Quade et al. (US. 20020042762A1) in view of Blackburn (US. 20140074283A1 and further in view of Pinsonneault (US.8626529B1) and further in view of Kinzer (US. 20160171164A1) 

With respect to claim 2, the combined art does not teach, according to the method of Claim 1 wherein the controlled substance is cannabis based.  
However, Kinzer discloses wherein the controlled substance is cannabis based (‘164; Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of McQuade/Blackburn/Pinsoneault with the technique of cannabis profile management of Kinzer and the motivation is to provide transaction amount of controlled substance of cannabis based. 

Claims 13 is rejected as the same reason with claim 2. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aventure and BIO-key® International, Inc. Partner to provide Biometric Solution for Electronic Prescribing of Controlled Substances; PRWeb Newswire 09 Apr2015; NA

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686